                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MICHAEL A. NEFF,

                 Plaintiff,

                 v.                                     CASE NO. 19-3034-SAC

WINFIELD CORRECTIONAL
FACILITY, et al.,

                 Defendants.

                                 MEMORANDUM AND ORDER
                                 AND ORDER TO SHOW CAUSE

          Plaintiff Michael A. Neff is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Amended Complaint that are discussed herein.

I. Nature of the Matter before the Court

          Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the El Dorado Correctional Facility-Central in El Dorado, Kansas (“EDCF”).

The Court granted Plaintiff leave to proceed in forma pauperis.               The Court entered a

Memorandum and Order and Order to Show Cause (“MOSC”) (Doc. 4) ordering Plaintiff to

show good cause why his Complaint should not be dismissed for the reasons set forth in the

MOSC. Plaintiff was also given an opportunity to file a proper amended complaint to cure the

deficiencies. This matter is before the Court for screening Plaintiff’s Amended Complaint at

Doc. 7.

          Plaintiff alleges in Count I that Defendant Conover, Warden at Winfield Correctional

Facility (“WCF”), has violated Plaintiff’s Eighth Amendment right to be free from cruel and

unusual punishment by “continually allowing her staff to harass plaintiff for his religious belief

                                                  1
in the form of unnecessary searches, interruptions of call-outs and specifically allowing her staff

to use religious beliefs and participation as a means to label plaintiff a white supremacist, place

an ‘STG’ point on plaintiff without notice and deprive plaintiff of his opportunity to engage in

programs and cause plaintiff to lose his minimum custody due to an unrelated incident March

2018.” (Doc. 7, at 8, 10.)

       Plaintiff alleges in Count II that Defendant Paul Snyder, WCF Deputy Warden and

Warden at EDCF, violated Plaintiff’s Eighth Amendment right to be free from cruel and unusual

punishment by “actively participating in the process that lead plaintiff to be labeled as an STG

member.” Id. Plaintiff alleges that Defendant Snyder as Deputy Warden at WCF “allowed his

staff to pursue their campaign of harassment and discrimination against plaintiff” and as Warden

of EDCF “continued to allow the labels to stand and disavowed any knowledge of these events

occurring at WCF.” Id. at 10. Plaintiff alleges that when he was attacked at EDCF in 2018,

Defendant Snyder did not attempt to rectify the situation. Id.

       Plaintiff alleges in Count III that Defendant SA Tyler Clark violated Plaintiff’s Eighth

Amendment right to be free from cruel and unusual punishment by “unjustly placing an STG

point on plaintiff in April/March 2018 because of religious beliefs.” Id. Plaintiff alleges that he

is a member of the Asatru/Odinism religion. Plaintiff alleges that the placement of a Security

Threat Group (“STG”) point caused Plaintiff to go from minimum to maximum custody due to

an incident where Plaintiff’s well-being was endangered and he was attacked. Id. at 11.

       In Count IV, Plaintiff alleges that Defendant Patty Morrison, Classification Administrator

at WCF failed to remove Plaintiff’s STG status which allegedly placed Plaintiff in danger. Id.

In Count V, Plaintiff alleges that Defendant CC1 Russell Cole failed to notify Plaintiff of his

STG status and to advocate for Plaintiff regarding the status, thereby placing Plaintiff in danger.



                                                2
Id. at 11–12. Plaintiff alleges in Count VI that CSI Wheeler harassed Plaintiff during call-outs,

confiscated religious books and other materials, and failed to intervene to reprimand officers

under his direct rank. Id. at 12. Plaintiff alleges in Count VII that CO Gobel “frequently

performed irregular undocumented searches of Plaintiff and his living area, confiscating religious

materials without providing details about where they were sent.”           Id.   Plaintiff claims in

Count VIII that CO Lafue entered the room where call-outs were held unannounced and then

waited outside the room to confiscate books or other materials from Plaintiff claiming he was

ordered to do so. Id. at 13.

         In multiple counts, Plaintiff alleges that various Defendants either maintained Plaintiff’s

STG status, failed to remove the STG status, or failed to oversee staff responsible for the STG

status, leaving Plaintiff in a dangerous environment. Id. at 13–16 (Counts IX, X, XI, XII, and

XVI). Plaintiff alleges in Count XIII, that UTM Randolph reassigned Plaintiff to protective

custody which added an additional label to Plaintiff further endangering him. Id. at 14–15.

         Plaintiff alleges in Counts XIV and XV that John Does 1 and 2 responded to a physical

altercation between Plaintiff and another inmate on August 21, 2018. Plaintiff alleges that he

was pepper-sprayed and restrained even though he was unarmed and facing armed attackers. Id.

at 15.

         In Count XVII, Plaintiff alleges that Defendant Doug Burris, Deputy Secretary of

Corrections, failed to rectify the wrongs against Plaintiff during the formal grievance process.

Id. at 16. In Count XVIII, Plaintiff alleges that CO Vaden “made jokes about Plaintiff’s

religion” and removed Plaintiff’s religious items during pack out without accounting for them.

Id. 16–17. In Count XIX, Plaintiff alleges that all of the Defendants have harassed Plaintiff “by

means of shakedowns and seizures of religious materials.” Id. at 17.     Plaintiff again alleges that



                                                 3
all of the Defendants have discriminated against Plaintiff for his religious beliefs and have placed

him in danger by labeling him a White Supremist and placing the STG status on Plaintiff. Id.

       Plaintiff seeks injunctive relief in the form of an order requiring the removal of his STG

status and his return to a minimum custody level. Plaintiff also seeks punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A

court liberally construes a pro se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the

court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,



                                                 4
1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to




                                                   5
plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Conclusory Allegations

       Plaintiff makes conclusory allegations against Defendants without any supporting facts.

Plaintiff alleges that various defendants are “constantly harassing and confiscating religious

items belonging to Plaintiff.” Plaintiff fails to allege what religious items were confiscated.

Plaintiff alleges that he was discriminated against for his religious beliefs without any supporting

factual allegations. Plaintiff also alleges that his Security Threat Group “STG” designation and

custody classification were improper, without any supporting facts.           A pro se litigant’s

“conclusory allegations without supporting factual averments are insufficient to state a claim

upon which relief can be based.” Hall, 935 F.2d at 1110 (citations omitted). To be facially

plausible, the complaint must contain factual content from which a court can reasonably infer the

defendants are liable for the misconduct alleged. Payne v. Massachusetts Dep’t of Revenue, No.

12-4063-SAC, 2012 WL 2583384, at *1 (D. Kan. July 3, 2012) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)); see also Guy v. Lampert, 748 F. App’x 178, 181 (10th Cir. 2018) (finding

that plaintiff’s conclusory allegations that he was falsely accused in his conduct violation reports

and in his security-threat-group validation do not support a plausible inference). Plaintiff’s

claims are subject to dismissal for failure to include supporting facts.

       Plaintiff’s claims regarding the failure to account for his confiscated religious items are

subject to dismissal. Deprivations of property do not deny due process as long as there is an

adequate post-deprivation remedy. A due process claim will arise only if there is no such

procedure or it is inadequate. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); see also Smith v.



                                                  6
Colorado Dept. of Corr., 23 F.3d 339, 340 (10th Cir. 1994) (“Fourteenth Amendment due

process guarantees pertaining to property are satisfied when an adequate, state postdeprivation

remedy exists for deprivations occasioned by state employees.”).

       Kansas prisoners have an adequate state post-deprivation remedy. See generally, Sawyer

v. Green, 316 F. App’x 715, 717, 2008 WL 2470915, at *2 (10th Cir. 2008) (finding Kansas

county prisoner could seek relief in state courts to redress alleged deprivation of property).

Plaintiff has failed to allege that an adequate post-deprivation remedy was unavailable. Because

an adequate, state post-deprivation remedy exists, Plaintiff is directed to show good cause why

his property claims should not be dismissed for failure to state a claim.

       Plaintiff’s harassment claims are subject to dismissal because Plaintiff has not adequately

alleged a federal constitutional violation. “Mere verbal threats or harassment do not rise to the

level of a constitutional violation unless they create ‘terror of instant and unexpected death.’”

Alavarez v. Gonzales, 155 F. App’x 393, 396 (10th Cir. 2005) (citing Northington v. Jackson,

973 F.2d 1518, 1524 (10th Cir. 1992)); see also McBride v. Deer, 240 F.3d 1287, 1291 n.3 (10th

Cir. 2001) (“[A]cts or omissions resulting in an inmate being subjected to nothing more than

threats and verbal taunts do not violate the Eighth Amendment.”); Ragland v. Romer, 73 F.3d

374 (10th Cir.), cert. denied, 518 U.S. 1025 (1996) (“Courts have consistently held that acts or

omissions resulting in an inmate being subjected to nothing more than threats and verbal taunts

do not violate the Eighth Amendment.”). Plaintiff’s allegations do not suggest a show of deadly

force, thus failing to create “terror of instant and unexpected death.”

       2. Excessive Force

       Plaintiff alleges that John Does 1 and 2 violated his constitutional rights when they used

pepper spray and restrained Plaintiff when he was in a physical altercation with another inmate.



                                                 7
Plaintiff fails to state a claim of excessive force under the Eighth Amendment’s Cruel and

Unusual Punishments Clause. See Estate of Booker v. Gomez, 745 F.3d 405, 419 (10th Cir.

2014) (stating that “claims of excessive force involving convicted prisoners arise under the

Eighth Amendment”).

       The Eighth Amendment’s prohibition against “cruel and unusual punishments” applies to

the treatment of inmates by prison officials. See Whitley v. Albers, 475 U.S. 312, 319–21 (1986).

Prison officials violate inmates’ Eighth Amendment rights when they subject them to the

“unnecessary and wanton infliction of pain.” Id. at 319. “[W]henever prison officials stand

accused of using excessive physical force in violation of the Cruel and Unusual Punishments

Clause, the core judicial inquiry is . . . whether force was applied in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause harm.”         Hudson v.

McMillian, 503 U.S. 1, 6–7 (1992) (citation omitted). “The Eighth Amendment’s prohibition of

‘cruel and unusual’ punishments necessarily excludes from constitutional recognition de minimis

uses of physical force, provided that the use of force is not of a sort ‘repugnant to the conscience

of mankind.’” Id. at 9–10.

       Plaintiff must prove both an objective component and subjective component to succeed

on an excessive force claim. Smith v. Cochran, 339 F.3d 1205, 1212 (10th Cir. 2003). To

establish the objective component, Plaintiff must show that “the alleged wrongdoing was

objectively harmful enough to establish a constitutional violation.” Id. Not every isolated

battery or injury to an inmate amounts to a federal constitutional violation. See Hudson, 503

U.S. at 9 (stating that not “every malevolent touch by a prison guard gives rise to a federal cause

of action.”) (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973) (“Not every push or

shove, even if it may later seem unnecessary in the peace of a judge’s chambers, violates a



                                                 8
prisoner’s constitutional rights”)).

       Plaintiff has not alleged wrongdoing that is objectively harmful enough to establish a

constitutional violation. In Snyder v. Spilde, the court found that:

               Merely grabbing and twisting Mr. Snyder’s arms does not allege a
               constitutional violation. See e.g., Norton v. The City of Marietta,
               432 F.3d 1145, 1156 (10th Cir. 2005) (dismissing claim in which
               prison guards were alleged to have injured prisoner by grabbing
               him around his neck and twisting it because the guards’ actions
               were not objectively harmful enough to establish a constitutional
               violation); Reed v. Smith, No. 97-6341, 1999 WL 345492, at *4
               (10th Cir. 1999) (dismissing excessive force claim based on
               allegations that prison officials grabbed inmate, tried to ram him
               into a wall, and dragged him while walking him through the
               prison); Marshall, 415 Fed. App’x at 853–54 (dismissing excessive
               force claim based on allegations that corrections officer dug his
               fingernails into prisoner’s arm without cause to do so resulting in
               redness and bruising). Accord De Walt v. Carter, 224 F.3d 607,
               610–11 (7th Cir. 2000) (holding that shoving a prisoner into a
               doorframe, which resulted in bruising on his back, did not state a
               constitutional violation); Boddie v. Schnieder, 105 F.3d 857, 862
               (2d Cir. 1997) (holding that bumping, grabbing, elbowing, and
               pushing a prisoner was “not sufficiently serious or harmful to reach
               constitutional dimensions.”); Black Spotted Horse v. Else, 767 F.2d
               516, 517 (8th Cir. 1985) (pushing cubicle-cell wall onto prisoner’s
               leg, causing bruises, was insufficient use of force to state a
               constitutional violation); Olson v. Coleman, 804 F. Supp. 148,
               149–50 (D. Kan. 1982) (single blow to prisoner’s head while
               escorting him into prison, causing contusion, was de minimis use
               of force not repugnant to conscience of mankind).

Snyder v. Spilde, No. 15-cv-2169-GPG, 2016 WL 1059612, at *3–4 (D. Colo. March 17, 2016).

       To establish the subjective component, Plaintiff must show that Defendants “act[ed] with

a sufficiently culpable state of mind.” Cochran, 339 F.3d at 1212 (citation omitted). Plaintiff’s

allegations show that John Does 1 and 2 were responding to a physical altercation and were

attempting to diffuse the situation. Plaintiff’s Amended Complaint does not allege specific facts

indicating that the defendant officials engaged in the “wanton and unnecessary” infliction of pain

that constitutes a violation of the Eighth Amendment. See Reed, 1999 WL 345492, at *4; see

                                                 9
also Wilson v. Wilcox, No. 14-cv-0421-MSK, 2018 WL 1304532, at * (D. Colo. March 13, 2018)

(“Because the disciplinary determination is inconsistent with some of Mr. Wilson’s allegations . .

. the factual findings in the disciplinary determination control, both under Heck and consistent

with the doctrine of collateral estoppel.”) (citing Martinez v. City of Albuquerque, 184 F.3d

1123, 1127 (10th Cir. 1999); Havens v. Johnson, 783 F.3d 776, 782–83 (10th Cir. 2015)).

Plaintiff’s excessive force claim is subject to dismissal.

       3. Security Classification

       Plaintiff disagrees with his STG status, losing his minimum custody classification, and

being placed in protective custody. The Due Process Clause protects against “deprivations of

life, liberty, or property; and those who seek to invoke its procedural protection must establish

that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “A liberty

interest may arise from the Constitution itself, by reason of guarantees implicit in the word

‘liberty,’ . . . or it may arise from an expectation or interest created by state laws or policies.” Id.

(citing Vitek v. Jones, 445 U.S. 480, 493–94 (1980) (liberty interest in avoiding involuntary

psychiatric treatment and transfer to mental institution); Wolff v. McDonnell, 418 U.S. 539, 556–

58 (1974) (liberty interest in avoiding withdrawal of state-created system of good-time credits)).

       Liberty interests which are protected by the Due Process Clause are “generally limited to

freedom from restraint which, while not exceeding the sentence in such an unexpected manner as

to give rise to protection by the Due Process Clause of its own force . . . nonetheless imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995) (internal citations omitted). Plaintiff does not

have a constitutional right to a particular security classification or to be housed in a particular

yard. Meachum v. Fano, 427 U.S. 215, 224 (1976); Harbin-Bey v. Rutter, 420 F.3d 571, 577



                                                  10
(6th Cir. 2005) (increase in security classification does not constitute an atypical and significant

hardship because “a prisoner has no constitutional right to remain incarcerated in a particular

prison or to be held in a specific security classification”)).

        The Supreme Court has held that “the Constitution itself does not give rise to a liberty

interest in avoiding transfer to more adverse conditions of confinement.” Wilkinson, 545 U.S. at

221–22 (citing Meachum, 427 U.S. at 225 (no liberty interest arising from Due Process Clause

itself in transfer from low-to maximum-security prison because “[c]onfinement in any of the

State’s institutions is within the normal limits or range of custody which the conviction has

authorized the State to impose”). “Changing an inmate’s prison classification . . . ordinarily does

not deprive him of liberty, because he is not entitled to a particular degree of liberty in prison.”

Sawyer v. Jefferies, 315 F. App’x 31, 34 (10th Cir. 2008) (citing Templeman v. Gunter, 16 F.3d

367, 369 (10th Cir. 1994) (citing Meachum, 427 U.S. at 225)). Plaintiff has not alleged that his

assignment imposed any atypical and significant hardship in relation to the ordinary incidents of

prison life. Cf. Wilkinson, 545 U.S. at 223–24 (finding atypical and significant hardship in

assignment to supermax facility where all human contact prohibited, conversation not permitted,

lights on 24-hours-a-day, exercise allowed for only one hour per day in small indoor room,

indefinite placement with annual review, and disqualification of otherwise eligible inmate for

parole consideration).

        Plaintiff does not have a constitutional right to dictate where he is housed, whether it is

which facility or which classification within a facility. See Schell v. Evans, 550 F. App’x 553,

557 (10th Cir. 2013) (citing Meachum, 427 U.S. at 228–29; Cardoso v. Calbone, 490 F.3d 1194,

1197–98 (10th Cir. 2007). Moreover, jail officials are entitled to great deference in the internal

operation and administration of the facility. See Bell v. Wolfish, 441 U.S. 520, 547–48 (1979).



                                                  11
Plaintiff’s claims regarding his security classification are subject to dismissal for failure to state a

claim.

         4. Personal Participation

         Plaintiff has failed to allege how each defendant personally participated in the deprivation

of his constitutional rights, and appears to rely on the supervisory status of some of the

defendants. An essential element of a civil rights claim against an individual is that person’s

direct personal participation in the acts or inactions upon which the complaint is based.

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227

(10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory

allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

(“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”). As a result, a plaintiff is required to name each defendant not only in the caption

of the complaint, but again in the body of the complaint and to include in the body a description

of the acts taken by each defendant that violated plaintiff’s federal constitutional rights.

         Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds



                                                  12
v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).

       Plaintiff’s claims based on his dissatisfaction with the grievance process are subject to

dismissal. Plaintiff acknowledges that a grievance procedure is in place and that he used it.

Plaintiff’s claims relate to his dissatisfaction with responses to his grievances. The Tenth Circuit

has held several times that there is no constitutional right to an administrative grievance system.

Gray v. GEO Group, Inc., No. 17–6135, 2018 WL 1181098, at *6 (10th Cir. March 6, 2018)

(citations omitted); Von Hallcy v. Clements, 519 F. App’x 521, 523–24 (10th Cir. 2013); Boyd v.

Werholtz, 443 F. App’x 331, 332 (10th Cir. 2011); see also Watson v. Evans, Case No. 13–cv–

3035–EFM, 2014 WL 7246800, at *7 (D. Kan. Dec. 17, 2014) (failure to answer grievances does

not violate constitutional rights or prove injury necessary to claim denial of access to courts);

Strope v. Pettis, No. 03–3383–JAR, 2004 WL 2713084, at *7 (D. Kan. Nov. 23, 2004) (alleged

failure to investigate grievances does not amount to a constitutional violation); Baltoski v.

Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003) (finding that “[t]he right to petition the

government for redress of grievances . . . does not guarantee a favorable response, or indeed any

response, from state officials”). Plaintiff’s claims regarding the grievance process and the failure

to properly respond to grievances are subject to dismissal for failure to state a claim.

       5. Damages

       Plaintiffs seeks punitive damages, which “are available only for conduct which is ‘shown

to be motivated by evil motive or intent, or when it involves reckless or callous indifference to

the federally protected rights of others.’” Searles, 251 F.3d at 879 (quoting Smith v. Wade, 461



                                                  13
U.S. 30, 56 (1983)).     Plaintiff presents no plausible basis for a claim of punitive damages

because he alleges no facts whatsoever establishing that any defendant acted with a sufficiently

culpable state of mind. Plaintiff’s request for punitive damages is subject to dismissal.

IV. Response Required

       Plaintiff is required to show good cause why his Amended Complaint should not be

dismissed for the reasons stated herein. If Plaintiff does not respond within the prescribed time,

this matter may be dismissed without further notice.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until April 24, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Amended Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated April 3, 2020, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                14
